DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
Applicant's amendment, filed 07/18/2022, has been entered. Claims 1, 4, 5, and 21 are amended, claims 7 and 8 are cancelled, and no new claims are added. Claims 9-20 remained withdrawn as being directed to a non-elected invention but are treated by Examiner’s Amendment as explained in the Election/Restrictions section below.
Applicant’s amendments have obviated the outstanding rejections of record and find support in the as-filed disclosure so the amendment does not introduce new matter.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-20 directed to an invention non-elected with traverse (response filed 10/16/2019). Examiner contacted Applicant’s Representative to propose an Examiner’s amendment to cancel withdrawn claims 9-20. Approval for the Examiner’s Amendment was given 7/29/2022.  Accordingly, claims 9-20 have been cancelled (below).
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Walter Schlapkohl (Reg. No. 64,416) on 07/29/2022.

The application has been amended as follows: 
	Please cancel claims 9-20.

	-END OF AMENDMENT-

Reasons for Allowance
Claims 1, 3-5, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to anticipate or reasonably render obvious the cumulative limitations of claim 1 with particular attention to the feature requiring “collecting drilling waste solids at least partially contaminated with hydrocarbon- or water-based drilling fluid contamination” and “milling the drilling waste solids to a D50 particle size of less than 1000 microns”, and “the resulting mixture having a viscosity of greater than 100 cP” and such features would not be prima facie obvious to achieve and/or effect.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738



/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738